***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        WIOLETTA KRAHEL v. MARIUSZ CZOCH
                   (AC 40521)
                 DiPentima, C. J., and Keller and Elgo, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff and making certain financial
    orders. During the dissolution proceedings, the defendant failed to com-
    ply with a discovery order that sought financial documents relating
    to his personal finances and construction business for several years.
    Thereafter, the trial court granted the plaintiff’s motion to preclude the
    defendant from providing evidence in the form of documents and records
    relating to the discovery order. During trial, the defendant attempted
    to provide testimony related to the financial matters contained in the
    preclusion order, but the court sustained the plaintiff’s objections
    thereto, effectively entering a sanction against the defendant. As part
    of the dissolution judgment, the court had ordered the parties to submit
    to binding arbitration if they were unable to divide their personal prop-
    erty by agreement. Subsequently, after trial, the court granted the plain-
    tiff’s motion for an order to effectuate the judgment and ordered the
    parties to submit to mediation, in lieu of arbitration, if they could not
    reach an agreement regarding the division of personal property. On
    appeal to this court, the defendant claimed, inter alia, that the trial
    court improperly sanctioned him for violating the discovery order, and
    improperly entered orders for arbitration and mediation regarding the
    parties’ personal property.
Held:
1. The trial court properly entered an order of sanctions for the defendant’s
    violation of the discovery order: that court’s finding that the defendant
    violated the discovery order was not clearly erroneous, as the defendant
    effectively conceded that the discovery order was reasonably clear, it
    was undisputed that he failed to produce several documents by the
    deadline set forth in the order, and the defendant’s counsel admitted
    at trial that it was the defendant’s duty to provide the requested informa-
    tion; moreover, the sanction imposed was proportional to the violation
    and did not reflect an abuse of the trial court’s discretion, as the noncom-
    pliance with the order was attributed to the defendant rather than legal
    counsel, the plaintiff would have been prejudiced if the preclusion order
    had not been entered, and the defendant’s claim that the sanction of
    precluding documents would have been more appropriate than preclud-
    ing testimony was unavailing.
2. The trial court’s order of mediation was an effectuation of the existing
    judgment, rather than a modification of it, as it was proper for the court,
    upon the plaintiff’s motion, to protect the integrity of its original ruling
    by fixing the error regarding the order of arbitration, for which the court
    lacked the authority to issue: nevertheless, because the trial court failed
    to distribute the personal property and left the parties without a remedy
    for the distribution of their personal property, the court erred in entering
    the mediation order to the extent that the order was silent as to whether
    the court retained its authority to resolve any dispute in the event
    the mediation proved unsuccessful, as courts do not retain continuing
    jurisdiction over orders of property distribution, the trial court here did
    not expressly reserve jurisdiction as requested by the plaintiff in her
    motion, and although mediation may have been an appropriate mecha-
    nism for the court to utilize after trial and prior to rendering judgment,
    the court was not relieved of its duty to make the ultimate determination
    of distributing personal property at the time of judgment as mandated
    by statute (§ 46b-81); accordingly, the trial court erred only to the extent
    that it failed to reserve final judgment until there was a resolution of
    the distribution of the remaining items of personal property.
3. The trial court did not abuse its discretion in awarding the defendant a
    chose in action for $495,000; although the defendant claimed that the
    court erred in awarding him an uncollectable debt because there was
    no evidence from which the court could reasonably have concluded
    that he could collect $495,000 from the plaintiff’s father, the evidence
    in the record to support the court’s finding that the asset had a value
    of $495,000 was the defendant’s own financial affidavit, in which he
    averred that such sum of money was due to him, the court was entitled
    to rely on the defendant’s sworn affidavit as to the value of that claimed
    asset and the defendant failed to present any admissible evidence to
    challenge that value.
4. The trial court did not abuse its discretion in entering a financial order
    requiring the defendant to pay a debt in the amount $67,500 to his father-
    in-law; the defendant’s claim that he did not have any means to make
    the payment was not substantiated by evidence in the record, and his
    claim that it was illogical to order him to pay a debt to a person who
    owed him more money was not supported by case law.
          Argued May 14—officially released November 6, 2018

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford and tried to the court, Gould, J.; judg-
ment dissolving the marriage and granting certain other
relief, from which the defendant appealed to this court;
thereafter, the court, Gould J., granted the plaintiff’s
motion for an order to effectuate the judgment, and
the defendant filed an amended appeal with this court.
Reversed in part; further proceedings.
   Jeffrey D. Ginzberg, for the appellant (defendant).
   Yakov Pyetranker, for the appellee (plaintiff).
                          Opinion

   ELGO, J. The defendant, Mariusz Czoch, appeals from
the judgment of the trial court dissolving his marriage to
the plaintiff, Wioletta Krahel. On appeal, the defendant
claims that the court improperly (1) sanctioned him for
violating a discovery order that precluded him from
testifying about his current financial condition and busi-
ness, (2) entered orders for arbitration and mediation
relative to personal property leaving the dispute unre-
solved at the time of judgment, and (3) awarded a chose
in action and obligation to repay a debt. We agree in part
with the defendant’s second claim and, accordingly,
reverse in part the judgment of the trial court.
  The following facts, as found by the trial court, and
procedural history are relevant to our resolution of this
appeal. The parties, who both immigrated to the United
States from Poland, married in Stamford on January
26, 2005. There are two minor children born issue of
the marriage. Neither child support nor custody of those
children is at issue in this appeal.
   Before emigrating from Poland, the plaintiff was
employed as an attorney. At the time of dissolution,
she was employed by International Fund Services, LLC,
with an annual salary of $106,217. The defendant, at
that time, was self-employed in the construction indus-
try. The name of his business is Champion Develop-
ment, LLC (Champion). Fifty percent of Champion is
owned by the defendant’s son from a previous relation-
ship. According to the defendant’s April 11, 2017 finan-
cial affidavit, his net weekly income is $1,597.73, which
includes income from Champion, ‘‘side work,’’ and
weekly rental income from one of the two marital prop-
erties.
   Those two properties are both located on Soundview
Drive in Stamford. At the time of trial, the plaintiff
resided at 72 Soundview Drive and the defendant, along
with tenants, resided at 80 Soundview Drive. The plain-
tiff was the sole owner of both properties. The 72 Sound-
view Drive property had a fair market value of $525,000
and was encumbered by a mortgage of $351,414.20. The
80 Soundview Drive property had a fair market value
of $625,000, subject to a $436,742.60 mortgage. The
plaintiff also owned property in Poland valued at
$150,000, and the defendant owned property in Poland
that was valued at $200,000.
   In March, 2015, the plaintiff filed the present dissolu-
tion action, claiming that the parties’ marriage had bro-
ken down irretrievably. Following a trial, the court, on
May 18, 2017, dissolved the marriage. The court found
that the defendant was more at fault for the breakdown
of the marriage and that the plaintiff was more credible
regarding the reasons for its breakdown.
  In its memorandum of decision, the court issued sev-
and assignment of debt.1 The parties agreed on a shared
parenting plan, which the court approved and incorpo-
rated by reference into the judgment of dissolution. The
court did not award alimony to either party. The court
awarded the two Soundview Drive properties to the
plaintiff and awarded each party their respective prop-
erties in Poland. The plaintiff also was awarded a 2010
BMW 750IL motor vehicle, her jewelry, and her
401(k) accounts.2
   In addition, the court awarded the defendant ‘‘the
asset listed [on his financial affidavit] as money due to
defendant from father-in-law’’ and his interest in Cham-
pion. According to the financial affidavits submitted by
the defendant, $495,000 was due to the defendant for
work and improvements that he performed on his
father-in-law’s property in Poland. The defendant was
also awarded a 2003 Dodge Ram motor vehicle, a 2005
Sea Ray Sundancer vessel, a 2008-2009 Sea Ray 340
Sundancer vessel, a Polaris snowmobile, a 2006 Bennin-
gton catamaran, and two pianos.3
   Each party was awarded the balance of their separate
bank accounts, as reflected on their respective financial
affidavits. In addition to the aforementioned financial
orders, the court ordered that, if the parties were unable
to divide their personal property by agreement, they
were to submit to binding arbitration with a mutually
agreed upon arbitrator.4 On June 6, 2017, the defendant
filed the present appeal from the judgment of dissolu-
tion. The plaintiff subsequently filed a motion for an
order to effectuate the judgment, in which she
requested a referral of the remaining personal property
issues to mediation. In response, the court amended
its order to state that ‘‘[t]he parties shall divide their
personal property by agreement, and, if they are unable
to do so, shall participate in mediation before a family
relations counselor in the absence of such agreement.’’
The court also ordered that the parties would be equally
responsible for certain loans they had obtained from
the plaintiff’s father, which totaled $135,000. Additional
facts will be set forth as necessary.
                            I
  The defendant first claims that the court improperly
sanctioned him for violating a discovery order that pre-
cluded him from testifying about his current financial
condition and business. Specifically, the defendant
argues that the discovery order was not violated, the
remedy of preclusion was disproportionate to the harm,
and the court’s preclusion adversely affected the result
of the trial.5 In response, the plaintiff argues that the
defendant committed a clear violation of the court’s
order, that the preclusion order was proportionate to
the failure to comply with the court’s order, and that
no harm resulted from the preclusion. We agree with
the plaintiff.
   The following additional facts are relevant to this
issue. On June 13, 2016, the plaintiff served a supple-
mental request for disclosure and production on the
defendant. Prior to trial, the plaintiff, on March 21,
2017, filed a motion for order of compliance pursuant
to Practice Book §§ 13-14 and 25-32A, due to the defen-
dant’s failure to comply with the plaintiff’s supplemen-
tal request. That motion identified numerous
outstanding discovery requests including, most notably,
his 2014, 2015, and 2016 individual income tax returns
and those of Champion. In addition, the defendant failed
to produce a current sworn financial affidavit, any gen-
eral ledgers for Champion, any profit and loss state-
ments for Champion, bank statements, and several
other financial statements.
   On April 10, 2017, the court held a hearing on those
discovery issues. At that hearing, the plaintiff requested
an order precluding the defendant from offering any
evidence at trial that would be within the scope of the
document request with which he had failed to comply.
Although the defendant was not present for the hearing,
his counsel represented that ‘‘the defendant had an
accountant who fired him right around the time that
this action started. I believe it was . . . in 2015 or 2016.
At that point in time [the defendant] had not filed any
tax returns. The last return he had filed was 2013. He’s
found a new account[ant] who has had to play catch up
for the last three years in putting all of these documents
together.’’ The defendant’s counsel then assured the
court that the defendant would furnish the documents
in question by Monday, April 17, 2017. The defendant’s
counsel stated that ‘‘it is [her] understanding from [the
defendant] . . . that those documents are being pre-
pared and should be ready by Monday to be provided
. . . to [her] so that [she] can in turn provide to the
plaintiff.’’6
   At the conclusion of the hearing, the court ordered
production of the outstanding documents by Monday,
April 17, 2017, and reserved the issue of sanctions for
the trial judge.7 The defendant, however, failed to pro-
duce the requested financial documents by the April 17
deadline.8 The plaintiff thus filed a motion to preclude
and for sanctions, which sought to preclude the defen-
dant from offering any testimonial or documentary evi-
dence with respect to the substance of those
financial matters.
   On the first day of trial, April 18, 2017, the court heard
from the parties regarding the motion to preclude. The
plaintiff represented that the defendant’s compliance
with the order was wholly inadequate and that the plain-
tiff did not receive any documents related to the defen-
dant’s income, the defendant’s business, or the
defendant’s bank statements. The defendant’s counsel
then stated: ‘‘[M]y client’s position is that the accoun-
tant failed him. The accountant was supposed to get it
done. She said that . . . she was going to get it done
and then Monday came and the accountant didn’t get
it done.’’ In response, the court noted that the defendant
was obligated to provide the requested financial infor-
mation and emphasized that the discovery request had
been pending since June, 2016.
   The court then asked the plaintiff to identify the par-
ticular documentation that she had not received in con-
travention of the court’s production order. The plaintiff
at that time detailed several missing documents, includ-
ing (1) the personal income tax returns of the defendant
for tax years 2014, 2015, and 2016; (2) Champion’s
income tax returns for tax years 2014, 2015, and 2016;
(3) 1099 tax forms for tax years 2015 and 2016; (4)
Schedule K-1 tax forms for the defendant or Champion
for years 2014, 2015, and 2016; (5) a general ledger for
Champion for years 2014, 2015, and 2016; (6) a profit
and loss statement for Champion for years 2014, 2015,
and 2016; (7) account statements for a Bank Polski
account; (8) account statements from a People’s United
Account associated with Champion from July 1, 2015,
to the present; (9) any documents related to the defen-
dant’s properties in Poland; (10) any documents related
to wire transfers sent to or received from Poland; and
(11) receipts from travel expenses and expenses associ-
ated with their children. The plaintiff thus asked the
court to preclude the defendant ‘‘from offering any evi-
dence, by way of his testimony, or through records’’
with respect to those matters. The court granted the
plaintiff’s motion to preclude any such evidence as to
accounts, statements, and records listed by counsel as
related to those matters.
   Days later, during trial, the defendant’s counsel asked
the defendant about Champion’s hiring practices with-
out giving a specific time frame. The plaintiff objected
to the question, claiming that any testimony regarding
the years for which the defendant failed to produce the
company’s financial information was precluded. The
court sustained the plaintiff’s objection. The defen-
dant’s counsel nevertheless continued to ask questions
about the defendant’s business during the 2014 to 2016
time period and attempted to provide an offer of proof.
In response, the court continued to sustain the plain-
tiff’s objections on the basis of its outstanding preclu-
sion order and, as a result of that conduct, ultimately
entered a futher order of sanctions against the defen-
dant preventing him from offering testimony related to
matters referenced by the preclusion order. The defen-
dant now challenges the propriety of the preclusion
order.
  In Millbrook Owners Assn., Inc. v. Hamilton Stan-
dard, 257 Conn. 1, 776 A.2d 1115 (2001), our Supreme
Court set forth the legal standard governing appellate
review of a court’s order of sanctions for a discovery
order violation. ‘‘In order for a trial court’s order of
sanctions for violation of a discovery order to withstand
scrutiny, three requirements must be met. First, the
order to be complied with must be reasonably clear.
In this connection, however, we also state that even an
order that does not meet this standard may form the
basis of a sanction if the record establishes that, not-
withstanding the lack of such clarity, the party sanc-
tioned in fact understood the trial court’s intended
meaning. This requirement poses a legal question that
we will review de novo. Second, the record must estab-
lish that the order was in fact violated. This requirement
poses a question of fact that we will review using a
clearly erroneous standard of review. Third, the sanc-
tion imposed must be proportional to the violation. This
requirement poses a question of the discretion of the
trial court that we will review for abuse of that discre-
tion.’’ Id., 17–18.
  We first address whether the discovery order was
reasonably clear. On appeal, the defendant does not
contest the clarity of the discovery order. He also has
not suggested that he was uncertain regarding the fact
or nature of his obligations. Having failed to address
the first prong of Millbrook, the defendant effectively
concedes that the order was reasonably clear. See Yea-
ger v. Alvarez, 302 Conn. 772, 785, 31 A.3d 794 (2011).
   Under the second prong of the Millbrook test, we
examine the record to determine whether the discovery
order was violated. ‘‘If an appellate court is called upon
to review the findings of the trial court we apply our
clearly erroneous standard, which is the well settled
standard for reviewing a trial court’s factual findings.
. . . A factual finding is clearly erroneous when it is
not supported by any evidence in the record or when
there is evidence to support it, but the reviewing court
is left with the definite and firm conviction that a mis-
take has been made.’’ (Internal quotation marks omit-
ted.) Faile v. Stratford, 177 Conn. App. 183, 200, 172
A.3d 206 (2017).
   The defendant claims that he did not violate the
court’s discovery order because the documents that he
failed to produce did not exist, as his accountant had
not created them yet and ‘‘[o]ne cannot produce what
does not exist.’’ The defendant, therefore, argues that
violating the discovery order was impossible. At trial,
however, his counsel duly admitted that it was the
defendant’s duty to provide the requested information:
  ‘‘The Court: Whose responsibility is it to talk to the
accountant, your client, right?
  ‘‘[The Defendant’s Counsel]: Obviously, I mean,
you know.
  ‘‘The Court: Whose responsibility is it to provide the
information, your client, right?
  ‘‘[The Defendant’s Counsel]: Yes.
  ‘‘The Court: Okay.’’
   Moreover, during the discovery hearing, the defen-
dant’s counsel repeatedly represented that the defen-
dant would produce the requested documents in
accordance with the court’s discovery order. It nonethe-
less is undisputed that the defendant failed to produce
several documents by the deadline set forth in that
order. We, therefore, cannot conclude that the court’s
finding that the defendant violated its discovery order
was clearly erroneous.
   We next address the third prong of the Millbrook test,
under which we utilize the abuse of discretion standard
to determine whether the sanction imposed was propor-
tional to the violation. ‘‘In reviewing a claim that [the]
discretion [of the trial court] has been abused, the
unquestioned rule is that great weight is due to the
action of the trial court and every reasonable presump-
tion should be given in favor of its correctness. . . .
[T]he ultimate issue is whether the court could reason-
ably conclude as it did.’’ (Internal quotation marks omit-
ted.) Id., 201. When reviewing the reasonableness of a
trial court’s imposition of sanctions for violation of a
discovery order, we employ the following factors: ‘‘(1)
the cause of the [disobedient party’s] failure to respond
to the posed questions, that is, whether it is due to
inability rather than the willfulness, bad faith or fault of
the [disobedient party] . . . (2) the degree of prejudice
suffered by the opposing party, which in turn may
depend on the importance of the information requested
to that party’s case; and (3) which of the available sanc-
tions would, under the particular circumstances, be an
appropriate response to the disobedient party’s con-
duct.’’ (Internal quotation marks omitted.) Yeager v.
Alvarez, supra, 302 Conn. 787.
   An analysis of the three factors set forth in Yeager
supports the court’s decision to preclude the defen-
dant’s testimony. With respect to the first factor, the
defendant claims that the failure to produce the
requested documents was ‘‘not due to willfulness; but
rather inability to comply.’’ The defendant repeatedly
asserts throughout his brief that the documents did not
exist because his accountant ‘‘failed’’ him and his new
accountant ‘‘had not had time to prepare the defendant’s
tax returns or his profit and loss statements.’’ The plain-
tiff, by contrast, argues that the defendant’s conduct in
failing to produce the requested documents was wilful
or, at the very least, complicit. In so doing, she empha-
sizes that the defendant admitted at trial that it was his
responsibility, and not his accountant’s responsibility,
to produce the requested documents.
  The defendant attempts to analogize the sanctioned
conduct in this case to the sanctioned conduct in Ridga-
way v. Mount Vernon Fire Ins. Co., 165 Conn. App.
737, 761, 140 A.3d 321 (2016), aff’d, 328 Conn. 60, 176
A.3d 1167 (2018). In Ridgaway, this court reversed the
trial court’s rendering of a judgment of nonsuit against
a party for its noncompliance with a court order
because the judgment of nonsuit was disproportionate
to the noncompliance. Id. The sanctioned noncompli-
ance in Ridgaway, however, is clearly distinguishable
from this case because it was attributed solely to the
attorney’s conduct. Id., 760–61. Here, the noncompli-
ance is attributed to the defendant rather than legal
counsel. Furthermore, the severity of the sanction of
nonsuit in Ridgaway is more severe than a sanction
precluding testimony. See Yeager v. Alvarez, supra, 302
Conn. 781.
   With respect to the second Yeager factor, we look
to the degree of prejudice suffered by the plaintiff had
the preclusion order not entered. Although the defen-
dant argues that ‘‘the plaintiff didn’t suffer such harm
that she needed an order of preclusion,’’ his argument
overlooks the importance of the requested documents
and the harm to the plaintiff as a result of the defen-
dant’s failure to produce such documents. The docu-
ments requested by the plaintiff, including tax
documents and statements from the defendant’s busi-
ness, were crucial financial documents related to the
current financial situation of the defendant. It is axiom-
atic that the party’s finances are material to dissolution
of marriage actions. Here, the defendant failed to pre-
sent any documentation regarding his income, other
than that stated in his financial affidavit. As the plaintiff
notes in her brief, had the preclusion order not entered,
the defendant would have had the ability to testify as
to his income outside of the information set forth in
his financial affidavit and the plaintiff would not have
had the ability to confirm the accuracy of such tes-
timony.
   With respect to the third factor, the defendant argues
that ‘‘the sanction of limited preclusion of tax account-
ing documents would have sufficed; and the sanction
of preclusion of testimony was overkill.’’ The defendant
essentially argues that the sanction precluding docu-
ments would have been more appropriate than preclud-
ing testimony. The alternative sanction suggested by
the defendant would not have been an appropriate
response to the defendant’s failure to produce the
requested documents. Such an alternative sanction
would have defeated the purpose of discovery and pre-
cluded the very documents which the plaintiff
requested. ‘‘[T]he purpose of the rules of discovery is
to make a trial less a game of blindman’s bluff and more
a fair contest with the basic issues and facts disclosed
to the fullest practicable extent.’’ (Internal quotation
marks omitted.) Tessmann v. Tiger Lee Construction
Co., 228 Conn. 42, 50, 634 A.2d 870 (1993). We, therefore,
conclude that the sanction imposed in the present case
was proportional to the violation and does not reflect
an abuse of the court’s discretion. In accordance with
the principles set forth in Millbrook and Yeager, the
court properly entered an order of sanctions for the
defendant’s violation of the discovery order.9
                             II
   The defendant next claims that the court failed to
enter a property distribution order with respect to vari-
ous items of personal property, leaving him without a
remedy for that property. He raises several issues
related to this claim, contending that the court improp-
erly (1) ordered arbitration, (2) modified a property
order postjudgment, (3) deprived the defendant of his
right to be heard, (4) abdicated its judicial function by
ordering arbitration and ultimately mediation to resolve
the personal property distribution, and (5) failed to
value the personal property prior to entering its order
requiring arbitration. Furthermore, the defendant
claims that the entirety of the trial court’s ruling requires
reversal because ‘‘the court committed error that can-
not be rectified by merely having a trial on personal
property in a vacuum.’’
   The following additional facts are relevant to the
defendant’s claim. Paragraph 10 of the court’s memo-
randum of decision originally stated: ‘‘The parties shall
divide their personal property by agreement, and, if
they are unable to do so, will submit to binding arbitra-
tion with a mutually-agreed-upon arbitrator. If they are
unable to agree on an arbitrator, the court will make
the appointment.’’ The parties, however, had not
entered into a voluntary arbitration agreement. Accord-
ingly, the plaintiff subsequently filed a motion for an
order to effectuate the court’s judgment, in which she
requested that, in lieu of arbitration, the court issue an
order referring the distribution of personal property to
the family relations division of the Superior Court for
mediation. The plaintiff further requested that the court
retain jurisdiction over that referral. The defendant filed
an objection to the plaintiff’s motion, claiming that the
change would be an impermissible modification of the
judgment. Neither party requested oral argument.
   On October 17, 2017, the court granted the plaintiff’s
motion and amended paragraph 10 of its memorandum
of decision to state: ‘‘The parties shall divide their per-
sonal property by agreement, and, if they are unable to
do so, shall participate in mediation before a family
relations counselor in the absence of such agreement.’’
In so doing, the court did not expressly reserve jurisdic-
tion over the referral.
   As a preliminary matter, we note that both parties
acknowledge that the court did not have the authority
to order the parties to submit to arbitration in the
absence of an agreement.10 We need not address this
issue at length because, as we will explain further, the
court subsequently amended its order to require media-
tion rather than arbitration.11
   On appeal, the parties disagree about the propriety
of the court’s order amending the method of dispute
resolution from arbitration to mediation. The defendant
claims that the court’s mediation order was a modifica-
tion of an existing judgment for which it lacked author-
ity. The plaintiff argues that because the court’s
mediation order was intended to permit the parties to
resolve their personal property dispute with the assis-
tance of a third party, the order simply effectuated the
existing judgment. We agree with the plaintiff.
   It is well established that ‘‘[a]lthough the court does
not have the authority to modify a property assignment,
a court, after distributing property, which includes
assigning the debts and liabilities of the parties, does
have the authority to issue postjudgment orders effectu-
ating its judgment. This court has explained the differ-
ence between postjudgment orders that modify a
judgment rather than effectuate it. A modification is [a]
change; an alteration or amendment which introduces
new elements into the details, or cancels some of them,
but leaves the general purpose and effect of the subject-
matter intact. . . . In contrast, an order effectuating
an existing judgment allows the court to protect the
integrity of its original ruling by ensuring the parties’
timely compliance therewith.’’ (Citations omitted; inter-
nal quotation marks omitted.) Richman v. Wallman,
172 Conn. App. 616, 620–21, 161 A.3d 666 (2017); see
also Roberts v. Roberts, 32 Conn. App. 465, 471–72,
629 A.2d 1160 (1993) (order to auction property when
judgment required sale of property constituted effectua-
tion of judgment).
   It is undisputed that the parties did not agree to
arbitration and, in the absence of an agreement, the
court lacked the authority to order them to submit to
binding arbitration. Because, as we discuss later in this
opinion, the court can order the parties to mediation,
the court could properly protect the integrity of its
original ruling by fixing an error upon motion of a party.
‘‘We have recognized that it is within the equitable pow-
ers of the trial court to fashion whatever orders [are]
required to protect the integrity of [its original] judg-
ment.’’ (Internal quotation marks omitted.) Id., 471; see
also Commissioner v. Youth Challenge of Greater Hart-
ford, Inc., 219 Conn. 657, 670, 594 A.2d 958 (1991). On
the particular facts of this case, we are persuaded that
the court’s order of mediation was an effectuation of
the existing judgment, rather than a modification of it.
  The order effectuating the judgment, however, did
not expressly reserve jurisdiction as requested by the
plaintiff.12 Thus, we address the defendant’s argument
that the order is improper because the court failed to
distribute the personal property and left the parties
without a remedy for the distribution of their per-
sonal property.13
   Pursuant to the court’s order, the parties were to
‘‘divide their personal property by agreement.’’ In the
event that the parties were unable to agree, the court
ordered them to ‘‘participate in mediation before a fam-
ily relations counselor.’’ The court’s order nonetheless
is silent as to whether the court retained its authority
to resolve any such dispute in the event that mediation
proved unsuccessful. As such, the court did not
expressly ‘‘reserve jurisdiction’’ as requested by the
plaintiff in her motion for an order to effectuate the
court’s judgment. We, therefore, turn to the issue of
whether the court, in entering the mediation order, rele-
gated the parties to a state of ‘‘legal limbo,’’ as the
defendant contends.
   At its core, the failure to resolve the distribution of
personal property at the time of judgment and the refer-
ral to mediation implicate the issue of whether the court
improperly delegated its judicial authority. That issue
involves a legal question over which we exercise ple-
nary review. See Weiss v. Weiss, 297 Conn. 446, 458,
998 A.2d 766 (2010); Zilkha v. Zilkha, 180 Conn. App.
143, 170, 183 A.3d 64, cert. denied, 328 Conn. 937, 183
A.3d 1175 (2018). ‘‘It is well settled . . . that [n]o court
in this state can delegate its judicial authority to any
person serving the court in a nonjudicial function. The
court may seek the advice and heed the recommenda-
tion contained in the reports of persons engaged by the
court to assist it, but in no event may such a nonjudicial
entity bind the judicial authority to enter any order or
judgment so advised or recommended. . . . A court
improperly delegates its judicial authority to [a nonjudi-
cial entity] when that person is given authority to issue
orders that affect the parties or the children. Such
orders are part of a judicial function that can be done
only by one clothed with judicial authority.’’ (Citation
omitted; internal quotation marks omitted.) Kyle S. v.
Jayne K., 182 Conn. App. 353, 371–72, A.3d (2018);
see also Keenan v. Casillo, 149 Conn. App. 642, 660, 89
A.3d 912, cert. denied, 312 Conn. 910, 93 A.3d 594 (2014).
‘‘We have consistently held that the trial court is without
jurisdiction to delegate the authority to resolve divi-
sions of personalty in dissolution actions.’’ Casey v.
Casey, 82 Conn. App. 378, 388, 844 A.2d 250 (2004).
   In Casey v. Casey, supra, 82 Conn. App. 388, this
court held that the trial court did not err in ordering
the parties to mediation for specified items of personal
property, although we looked unfavorably on the judg-
ment to the extent that it left the distribution of personal
property unresolved. The trial court’s order in that case
failed to address items of personal property not subject
to its mediation order and ‘‘thereby relegated [the] own-
ership [of such property] to a state of perpetual limbo,’’
a result we characterized as ‘‘untenable.’’ Id. In so doing,
we emphasized that ‘‘when parties submit an issue to
the court for resolution, they are entitled to have that
issue considered, absent jurisdictional defects or other
substantive impairments.’’ Id.
   What this court did not address in Casey is whether
the mediation order itself, if mediation is unsuccessful,
also improperly leaves the parties in a state of perpetual
limbo, especially in the context of General Statutes
§ 46b-81, which requires the court to distribute property
at the time of the dissolution judgment.
   ‘‘[C]ourts have no inherent power to transfer property
from one spouse to another; instead, that power must
rest upon an enabling statute. . . . The court’s author-
ity to transfer property appurtenant to a dissolution
proceeding rests on . . . § 46b-81. That section pro-
vides in relevant part: At the time of entering a decree
. . . dissolving a marriage . . . the Superior Court
may assign to either [spouse] all or any part of the estate
of the other. . . . Accordingly, the court’s authority to
divide the personal property of the parties, pursuant to
§ 46b-81, must be exercised, if at all, at the time that it
renders judgment dissolving the marriage.’’ (Citation
omitted; internal quotation marks omitted.) Hirschfeld
v. Machinist, 131 Conn. App. 352, 358, 29 A.3d 159
(2011).
   Unlike orders for the periodic payment of alimony,
the court does not retain continuing jurisdiction over
orders of property distribution nor can it expressly
reserve jurisdiction with respect to matters involving
lump sum alimony or the distribution of property. As
our Supreme Court explained in Smith v. Smith, 249
Conn. 265, 273, 752 A.2d 1023 (1999), ‘‘[o]n its face, the
statutory scheme regarding financial orders appurte-
nant to dissolution proceedings prohibits the retention
of jurisdiction over orders regarding lump sum alimony
or the division of the marital estate. . . . General Stat-
utes § 46b-82 . . . provides that the court may order
alimony [a]t the time of entering the [divorce] decree
. . . . General Statutes § 46b-86, however, explicitly
permits only modifications of any final order[s] for the
periodic payment of permanent alimony . . . . Con-
sequently, the statute confers authority on the trial
courts to retain continuing jurisdiction over orders of
periodic alimony, but not over lump sum alimony or
property distributions pursuant to § 46b-81.’’ (Emphasis
in original; internal quotation marks omitted.) More-
over, in Bender v. Bender, 258 Conn. 733, 761, 785 A.2d
197 (2001), our Supreme Court, albeit in dicta, expressly
rejected the practice of reserving jurisdiction over per-
sonal property. Cf. Cunningham v. Cunningham, 140
Conn. App. 676, 686, 59 A.3d 874 (2013) (having deter-
mined formula for division of assets received by the
defendant pursuant to nonqualified plan, court had dis-
cretion to retain jurisdiction to effectuate its judgment).
  It is axiomatic that an order for mediation ultimately
may not resolve matters in a given dispute, because the
resolution of such matters necessarily is dependent on
the willingness of the parties both to participate mean-
ingfully and to agree to some ultimate resolution. As
contemplated by our rules of practice, court-ordered
mediation to a family relations officer is ordinarily a
resource utilized prior to a final hearing and judgment.
As Practice Book § 25-60 (a) states, ‘‘[w]henever . . .
the Court Support Services Division Family Services
Unit has been ordered to conduct mediation . . . the
case shall not be disposed of until the report has been
filed as hereinafter provided, and counsel and the par-
ties have had a reasonable opportunity to examine it
prior to the time the case is to be heard, unless the
judicial authority orders that the case be heard before
the report is filed.’’ Significantly, the language in this
provision specific to the court’s order to conduct media-
tion was not in effect when Casey was decided.14 Thus,
although under Casey, mediation may be an appropriate
mechanism which the court may utilize after trial and
prior to judgment entering, we conclude that the court
is not relieved of its duty to make the ultimate determi-
nation of distributing personal property at the time of
judgment as mandated by General Statutes § 46b-81. As
such, we conclude that the court erred only to the extent
that it failed to reserve final judgment until there was
resolution of the distribution of the remaining items of
personal property.15
  Because we must remand this case to the trial court
with direction to open the judgment and resolve the
outstanding personal property dispute, we are required
to address the further question of whether the court’s
error implicates the mosaic rule, which the defendant,
in his fifth claim of error, alludes to by asserting that
the court cannot ‘‘distribute just the personal property
without reference to the whole, or in a vacuum of infor-
mation.’’
   Under Connecticut law, ‘‘courts are empowered to
deal broadly with property and its equitable division
incident to dissolution proceedings. . . . Generally,
we will not overturn a trial court’s division of marital
property unless it misapplies, overlooks, or gives a
wrong or improper effect to any test or consideration
which it was [its] duty to regard.’’ (Internal quotation
marks omitted.) Greco v. Greco, 275 Conn. 348, 355–56,
880 A.2d 872 (2005). Respecting the complex nature of
the court’s determinations, we have applied what has
become known as the ‘‘mosaic rule’’ when we have
determined that there has been error in the trial court’s
financial orders. Tuckman v. Tuckman, 127 Conn. App.
417, 425–26, 14 A.3d 428 (2011), aff’d, 308 Conn. 194,
61 A.3d 449 (2013).
  ‘‘We previously have characterized the financial
orders in dissolution proceedings as resembling a
mosaic, in which all the various financial components
are carefully interwoven with one another. . . .
Accordingly, when an appellate court reverses a trial
court judgment based on an improper alimony, property
distribution, or child support award, the appellate
court’s remand typically authorizes the trial court to
reconsider all of the financial orders. . . . We also have
stated, however, that [e]very improper order . . . does
not necessarily merit a reconsideration of all of the trial
court’s financial orders. A financial order is severable
when it is not in any way interdependent with other
orders and is not improperly based on a factor that is
linked to other factors. . . . In other words, an order
is severable if its impropriety does not place the correct-
ness of the other orders in question. Determining
whether an order is severable from the other financial
orders in a dissolution case is a highly fact bound
inquiry.’’ (Citations omitted; internal quotation marks
omitted.) Tuckman v. Tuckman, 308 Conn. 194, 214,
61 A.3d 449 (2013).
   Having found error only with respect to the court’s
orders regarding the parties’ furnishings, which, at
most, are valued at $15,000; see footnote 13 of this
opinion; we do not conclude that the mosaic rule is
implicated here. The record before us indicates that,
as to the property duly distributed by the court, the
value of the plaintiff’s property totaled more than
$550,000, less $67,500 owed in debt from the loan the
parties received from her father, while the defendant
retained his property, which the defendant in his finan-
cial affidavit had valued at more than $750,000, includ-
ing the asset described in that affidavit as ‘‘[m]oney
due to defendant from father-in-law,’’ less $67,500. The
assets awarded to the defendant also include his inter-
est in Champion, which he retains free from any claim
of the plaintiff. The court’s order as to the furnishings
is thus clearly severable given the nature of the personal
property at issue and its relative value as compared to
the other assets distributed by the court.
                            III
   The defendant’s final claim is that the court abused
its discretion in awarding the defendant a chose in
action for $495,000 and ordering him to pay $67,500 to
his father-in-law.16 We disagree.
  In its memorandum of decision, the court awarded
the defendant ‘‘the asset listed as money due to defen-
dant from father-in-law.’’ (Internal quotation marks
omitted.) The defendant’s financial affidavits repeat-
edly listed an asset of $495,000 that was due to the
defendant for work and improvements that he per-
formed on his father-in-law’s property in Poland.
   Our review of the propriety of that award is well
established. ‘‘The standard of review in family matters
is well settled. An appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented. . . . It is within the province of the
trial court to find facts and draw proper inferences from
the evidence presented. . . . In determining whether
a trial court has abused its broad discretion in domestic
relations matters, we allow every reasonable presump-
tion in favor of the correctness of its action. . . . [T]o
conclude that the trial court abused its discretion, we
must find that the court either incorrectly applied the
law or could not reasonably conclude as it did. . . .
Appellate review of a trial court’s findings of fact is
governed by the clearly erroneous standard of review.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Powell-Ferri v.
Ferri, 326 Conn. 457, 464, 165 A.3d 1124 (2017).
                            A
   The defendant first claims that, because there is no
evidence from which the court could reasonably have
concluded that he could collect $495,000 from the plain-
tiff’s father, it was error for the court to award him an
uncollectable debt.17 We disagree.
   In his brief, the defendant asserts that he testified at
trial that his father-in-law would never pay him back
and that it would be impossible to collect the money
because it would require a lawsuit, which would be
unsuccessful. The defendant further argues that he
‘‘brought to the court’s attention the fact that the
$495,000 is uncollectable and the court assigned an
uncollectable debt to the defendant’s side of the ledger.’’
Our review of the transcript, however, reveals no such
testimony. The alleged testimony that the defendant
refers to was stricken and remains unchallenged on
appeal.18 As a result, no evidence of the defendant’s
inability to collect the debt was properly before the
court.
   The court’s findings of fact are clearly erroneous
when there is no evidence in the record to support
them. The evidence in the record to support the court’s
finding that the asset had a value of $495,000 is the
defendant’s own financial affidavit, in which he averred
that such sum of money was due to him. The court was
entitled to rely on the defendant’s sworn affidavit as to
the value of that claimed asset and the defendant failed
to present any admissible evidence to the contrary.
Accordingly, the court was well within its broad discre-
tion in awarding the chose in action to the defendant.
                            B
   The defendant also argues that the court improperly
ordered him to pay $67,500 to his father-in-law because
he does not have any means to make the payment and
‘‘there is no logical rationale for ordering the defendant
to pay a debt to the same person that owes him consider-
ably more in money.’’
   The defendant’s sworn affidavit dated April 11, 2017,
lists his total net monthly income as $6870.26. Further-
more, insofar as the defendant claims that he does not
have the means to make payment, we note that the
defendant was awarded assets including two pianos
that, alone, have a total value of over $73,000. In addition
to the Dodge Ram vehicle, the pianos, multiple proper-
ties, and multiple boats, the defendant was awarded
his interest in Champion. The value of his interest in
Champion remains unknown due to the fact that the
defendant failed to provide the current financial records
of the company, in contravention of the court’s discov-
ery order.
  The defendant’s argument that there is no logical
rationale for ordering him to pay a debt to the same
person that owes him more money is not supported by
any case law. The defendant’s contention that he does
not have the means to make payment is not substanti-
ated by evidence in the record.19 Accordingly, we cannot
conclude that the court abused its discretion in entering
such a financial order.
   The judgment is reversed only as to the order con-
cerning the personal property subject to the mediation
order and the case is remanded to the trial court with
direction to open the judgment and resolve the distribu-
tion of property still outstanding; the judgment is
affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     On August 30, 2017, the defendant filed a motion for articulation, which
the court summarily denied on September 8, 2017. The defendant filed a
motion for review of the denial of his motion for articulation with this court
on September 18, 2017. This court granted the defendant’s request in part
and ordered the trial court to articulate the value of the personal property
delineated in its memorandum of decision. In its articulation, the court
stated that the valuation of that property was ‘‘to be as the parties stated
in their sworn financial affidavits.’’ On appeal, the parties do not contest
the value of the assets that were awarded to each party. Moreover, we
note that the court primarily utilized the phrase ‘‘shall retain’’ when issuing
financial orders reflecting that assets of the plaintiff and the defendant were
predominately separately owned.
   2
     According to the parties’ financial affidavits, the value of the plaintiff’s
BMW is $24,000, the value of the jewelry is $4000, and the value of the two
401(k) accounts is $8644. The defendant did not list any of the aforemen-
tioned assets on his financial affidavit although he lists a second BMW
valued at $17,000 located in Poland. Pursuant to the court’s order granting
the plaintiff’s motion for clarification, the court effectively ordered that the
plaintiff shall retain the BMW with a VIN number ending in 1247. No order
was issued regarding the BMW in Poland.
   3
     On cross-examination, the defendant admitted that one of the pianos
was purchased at a cost of $65,000 from the account of the defendant’s
company, Champion, and was not listed on the defendant’s financial affidavit.
Acknowledging no commercial use for the piano, the defendant testified
that he and his son owned the piano.
   4
     The court’s order stated in relevant part: ‘‘The parties shall divide their
personal property by agreement, and, if they are unable to do so, will submit
to binding arbitration with a mutually agreed upon arbitrator. If they are
unable to agree on an arbitrator, the court will make the appointment.’’
   5
     In his brief the defendant argues several other issues within this claim,
including a general argument that the court must consider the present
financial circumstances of the parties, that the defendant was deprived of
a right to cross-examine, and that the defendant was denied his due process
right to make an offer of proof. We need not review these assertions as they
are either inadequately brief or subsumed under the defendant’s overarching
theory that the court erred in precluding his testimony.
   ‘‘It is well settled that [w]e are not required to review claims that are
inadequately briefed. . . . We consistently have held that [a]nalysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly. . . . [F]or this court judiciously
and efficiently to consider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their briefs. We do not
reverse the judgment of a trial court on the basis of challenges to its rulings
that have not been adequately briefed. . . . The parties may not merely
cite a legal principle without analyzing the relationship between the facts
of the case and the law cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the claim will be deemed
abandoned and will not be reviewed by this court.’’ (Internal quotation
marks omitted.) Pryor v. Pryor, 162 Conn. App. 451, 458, 133 A.3d 463 (2016).
   The defendant cites to General Statutes § 46b-81 for the principle that
the court must consider the present financial circumstances of the parties
and, by precluding testimony from the defendant, failed to do so. The defen-
dant, however, provides no analysis beyond the assertion of that principle.
To the extent that the defendant argues that he was deprived of a right to
cross-examine a witness, the record is clear that the defendant was not
precluded from cross-examining any witnesses at trial. Instead, it appears
that the defendant improperly equates the limited preclusion of his testimony
with his due process right to cross-examine witnesses, a proposition we
summarily reject because the issue of preclusion is properly before this
court. With respect to his claim that he was deprived of making an offer of
proof, the defendant has failed to demonstrate that he was prejudiced
because the record is inadequate to address his underlying claim that the
court improperly precluded his testimony. See Casalo v. Claro, 147 Conn.
625, 631,165 A.2d 153 (1960). Accordingly, our analysis of the preclusion
order will address only such arguments that are briefed properly.
   6
     As the court addressed each request, the defendant’s counsel continued
to reiterate to the court that the documents requested were being prepared
and would be available on Monday, April 17, 2016. The following
exchange occurred:
   ‘‘The Court: All right. Six, you’re looking for a general ledger and a [profit
and loss statement] for [Champion] for 2014, 2015, 2016.
   ‘‘[The Defendant’s Counsel]: And again, Your Honor, these are documents,
which I understand from my client, are being compiled along with the tax
returns by his accountant. . . . And should be among the documents that
are provided on Monday.’’
   7
     At the discovery hearing, the following colloquy occurred:
   ‘‘The Court: So then, [counsel for the plaintiff], you’re asking that there
be some preclusion order entered for failure to produce.
   ‘‘[The Plaintiff’s Counsel]: Well, Your Honor, I guess I have to wait to see
what we get.
   ‘‘The Court: I think you do.
   ‘‘[The Plaintiff’s Counsel]: Then, Your—I suppose Your Honor has the
discretion to say that the trial court can take up issue of sanctions . . .
   ‘‘The Court: Yes.
   ‘‘[The Plaintiff’s Counsel]: . . . if there’s a claim of failure to comply.
   ‘‘The Court: Right. And I think that would properly go before the trial
court . . . .’’
   8
     According to the plaintiff’s motion to preclude, ‘‘[o]n April 17, 2017 at
3:03 p.m., the [d]efendant provided partial compliance with the [p]laintiff’s
supplemental request for production. The [d]efendant[’s] compliance only
included an amended financial affidavit, a mortgage statement, documents
regarding capital improvements, a passport, two handwritten receipts for
children’s expenses, photographs of the children, and a membership letter
from Stepping Stone Children’s museum.’’
   9
     Because we conclude that the court’s order of sanctions was proper,
we need not address whether the court’s preclusion adversely affected the
result of the trial. We find it necessary to note, however, that the defendant
was unable to articulate how much he earned when asked by the plaintiff’s
counsel. For example, at the April 20, 2017 hearing, the following collo-
quy occurred:
   ‘‘[The Plaintiff’s Counsel]: Sir, you have not been candid or honest on
what your income has been on any paper you filed with this court, have you?
   ‘‘[The Defendant]: I have no idea. I’m not an accountant.
   ‘‘[The Plaintiff’s Counsel]: Right. You have no idea and because you don’t
have any idea, nobody in this courtroom has any idea of what you really
earn; isn’t that right?
   ‘‘[The Defendant]: As well as you don’t. Yes. That’s correct.’’
   10
      ‘‘A court does not . . . have the authority to order parties to submit
such issues to arbitration absent a voluntary arbitration agreement executed
between the parties. Arbitration is a creature of contract and without a
contractual agreement to arbitrate there can be no arbitration. . . . [T]he
basis for arbitration in a particular case is to be found in the written
agreement between the parties. . . . Parties who have contracted to arbi-
trate certain matters have no duty to arbitrate other matters which they
have not agreed to arbitrate. Nor can the courts, absent a statute, compel
the parties to arbitrate those other matters.’’ (Citations omitted; internal
quotation marks omitted.) Budrawich v. Budrawich, 156 Conn. App. 628,
649, 115 A.3d 39, cert. denied, 317 Conn. 921, 118 A.3d 63 (2015).
   11
      To the extent that the defendant argues that he was deprived of his
right to be heard because the court failed to grant a hearing on the plaintiff’s
motion to effectuate the court’s judgment, we reject this claim. Oral argu-
ment on such motions is not a matter of right. The record in the present
case reflects that the defendant (1) filed an objection and, thus, his position
was before the court, (2) did not request oral argument pursuant to Practice
Book § 11-18 (f), (3) has not claimed and cannot demonstrate that the motion
before the court was arguable as of right pursuant to subsection (a) of § 11-
18, and (4) did not seek reargument after the court’s ruling. His claim,
therefore, is unavailing.
   12
      With respect to the defendant’s fifth claim, we note that the court was
not required to value the contested personal property. The defendant claims
that the court failed to find values of personal property that it ordered to
be arbitrated and by distributing some, but not all of the property, the court
did not consider the impact of the economic value on the parties’ estates.
The defendant’s claim is governed by the abuse of discretion standard and,
considering that ‘‘the trial court must consider the value of the assets, but
need not assign them specific values’’; Burns v. Burns, 41 Conn. App. 716,
721, 677 A.2d 971, cert. denied, 239 Conn. 906, 682 A.2d 1011 (1996); we
cannot conclude that it was an abuse of the court’s discretion not to assign
specific values to the personal property items.
   13
      The personal property subject to the mediation order was contested
personal property that the court did not distribute—namely, certain furnish-
ings that the plaintiff valued at $2500 and the defendant valued at $15,000.
On appeal, the defendant suggests that ownership of the his BMW automobile
in Poland, which the court did not specifically address, also was unresolved.
The plaintiff, however, never claimed an interest in that vehicle. Her financial
affidavit plainly indicates that she claimed ownership over only one BMW
and that the court’s order stated that the plaintiff ‘‘shall retain’’ the 2010
BMW 750IL with a VIN number ending in 1247. Unlike the 2005 Sea Ray
Dancer vessel, in which the plaintiff claimed a 50 percent ownership interest
and which the court awarded to the defendant, the defendant’s title to the
BMW in Poland was unaffected by the judgment. As such, we conclude that
only the parties’ furnishings were contested and subject to the mediation
order.
   14
      The analogous Practice Book provision in effect in 2004 stated in relevant
part: ‘‘Whenever, in any family matter, an evaluation or study has been
ordered, the case shall not be disposed of until the report has been filed
as hereinafter provided, and counsel and the parties have had a reasonable
opportunity to examine it prior to the time the case is to be heard, unless
the judicial authority shall order that the case be heard before the report
is filed . . . .’’ Practice Book (2004) § 25-60 (a).
   15
      In so holding, we reject the plaintiff’s original entreaty to the trial court
that it ‘‘reserve jurisdiction’’ postjudgment, as it is clear that a reservation
of jurisdiction for property matters is improper under Bender v. Bender,
supra, 258 Conn. 761.
   16
      The defendant vaguely claims that the court made a disproportionate
award of assets because the $495,000 was uncollectable and without the
$495,000 award, his award was disproportionate to the plaintiff’s award.
Because we conclude that the award of the chose in action was proper, we
need not address that argument.
   17
      The parties do not dispute that a chose in action is a property interest
subject to distribution. See Mickey v. Mickey, 292 Conn. 597, 623, 974 A.2d
641 (2009).
   18
      At trial, the following colloquy occurred:
   ‘‘[The Defendant’s Counsel]: Turning to page two of your financial affida-
vit, if you would, please? There was some testimony yesterday, on page
two, the very last line item in the asset section says money due to defendant
from father-in-law. Do you see that?
   ‘‘[The Defendant]: Yes.
   ‘‘[The Defendant’s Counsel]: Now do you know what you would have to
do in order to try and collect that money?
   ‘‘[Defendant]: As of right now, I have to file a lawsuit against [the plaintiff’s]
father, which is pretty much impossible because they changed their company
name already.
   ‘‘[The Plaintiff’s Counsel]: Move to strike, judge.
   ‘‘[The Defendant]: So I cannot collect this money at all.
   ‘‘[The Plaintiff’s Counsel]: Move to strike.
   ‘‘[The Defendant’s Counsel]: You can’t talk.
   ‘‘[The Plaintiff’s Counsel]: And I object to the question on the ground of
relevance, Your Honor. This is his debt on his affidavit.
   ‘‘The Court: The portion of the answer indicating that he needs to file a
lawsuit against the plaintiff’s father may stand. The rest may be stricken
and the objection to the question is overruled.’’
   19
      The defendant states that he has been left unable to comply with financial
orders similar to the defendants in Valentine v. Valentine, 149 Conn. App.
799, 808, 90 A.3d 300 (2014), and Greco v. Greco, supra, 275 Conn. 362–63.
‘‘In Valentine, this court held that the trial court abused its discretion in
issuing excessive financial orders that left one party with little to no income
to sustain his basic welfare. . . . After determining that the defendant’s net
weekly income was $957.52, the [trial] court ordered him to make payments
in excess of his financial capacity. It imposed a weekly obligation of $600
toward child support and alimony payments, and an additional $200 toward
prior court orders until he satisfied the outstanding amount of $61,392. This
$800 weekly sum alone constituted more than 80 percent of the defendant’s
net weekly income, and left him with a mere $157.52 to satisfy his weekly
living expenses.’’ (Citation omitted; emphasis omitted.) Wood v. Wood, 160
Conn. App. 708, 724–25, 125 A.3d 1040 (2015).
   In Greco, our Supreme Court held that the trial court’s financial orders
constituted an abuse of discretion because, ‘‘[u]nder the trial court’s order,
the defendant was forced to the brink of abject poverty by his obligations
to pay the required alimony and insurance premiums, and then stripped of
any means with which to pay them by the disproportionate division of the
marital assets.’’ Greco v. Greco, supra, 275 Conn. 363.
   We conclude that this case is distinguishable from Valentine and Greco
because, here, the court awarded the defendant valuable assets, giving him
the means both to comply with the disputed financial order and to sustain
his basic welfare. See Wood v. Wood, supra, 160 Conn. App. 725. Furthermore,
the defendant in this case was ordered to pay the presumptive amount in
child support and no alimony payments.